DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “illuminating device configured to generate light, sound generating device configured to generate sound, said image hardware/software module configured to receive and/or output data that represents one or more images captured and/or recorded by said image sensor, said light hardware/software module configured to activate and/or control said one or more illuminating devices, said sound hardware/software module configured to activate and/or control said sound-generating device and communication interface configured to send/or receive data”  in claims 1, 9 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 0055 of the patent publication describes “the primary components of the backup-assisting device 100 include a housing 102, an image sensor 104 such as digital video camera, an illuminating device such as lights 106, 108, a sound-generating device 110 such as speaker”. Par 0058 describes “The specific type of bulbs making up first and second side light sets 106, 108 is non-limiting, but may include incandescent, halogen, fluorescent, compact fluorescent, high intensity discharge (HID), and other commonly known light bulb types. In some embodiments, light emitting diode (LED) are preferably used for the first and second side light sets 106,108”.  Paragraph 0070 describes “the communication interface 138 may include a wireless transceiver and communications components capable of enabling data transmissions to and from the backup-assisting device 100. For example, the communication interface 138 may include a wireless internet network controller (e.g., Wi-Fi) or a Bluetooth transceiver;   the communication interface 138 can also or alternatively be configured to transmit and/or receive data via a wire connection”. The specification fails to provide any disclosure describing the structure for the claimed structural modifiers “image hardware/software module, light hardware/software module and sound hardware/software module”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims comprises structural modifiers “image hardware/software module, light hardware/software module and sound hardware/software module” and specification fails to provide disclosure describing the structure for the claimed structural modifiers.

Claims 2-8, 10-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), for depending on claims 1, 9, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al (US Pub 2016/0200264) in view of Green et al (US Pub 2005/0128294) and Scalisi et al (US Pub 2018/0343141).

With respect to claim 1, Bingle discloses a backup-assisting device configured to be connected to an existing vehicle to assist in the backing up of the vehicle, (par 0002; discloses an imaging system for a vehicle and, more particularly, to a camera which may be mounted at an exterior portion of a vehicle for providing an image of a scene exteriorly of the vehicle) wherein said backup-assisting device comprises: a housing, said housing having a front face (see par 0071; discloses Housing 11 also includes a cover portion 20 at an end of camera housing portion 12) and a mounting arrangement, said mounting arrangement configured to facilitate in attaching said housing to a rear of the vehicle; (see fig. 3; elements 12d. 14f; par 0081; discloses the base portions 12b and 14b may further include mounting tabs or flanges 12d, 14f, which extend outwardly from base portion 12b, 14b. Mounting tabs 12d, 14f are generally aligned with one another when the base portions are secured together and include an aperture therethrough for mounting the camera module 10 at or to the vehicle via suitable fasteners or the like (not shown).) an image sensor, said image sensor configured to capture and/or record images, said image sensor at least partially located on said front face of said housing; (par 0071; discloses housing 11 of camera module 10 substantially encases a camera or image sensor or sensing device 18 (FIGS. 7, 9-11, 13A, 13B, 14A and 14B), which is operable to capture an image of the scene occurring exteriorly or interiorly of the vehicle, depending on the particular application of camera module 10. Housing 11 also includes a cover portion 20 at an end of camera housing portion 12. Cover portion 20 provides a transparent cover plate 22 which allows the image of the scene exteriorly or interiorly of the vehicle to pass therethrough and into housing 11 to camera 18 ) an illuminating device, said illuminating device configured to generate light, said illuminating device at least partially located on said front face of said housing; (par 0109; discloses  a camera housing device 110′ may house or contain an imaging device or camera 116 and an illumination source or auxiliary light 130 (FIG. 21) that is operable to direct illumination toward the field of view of the camera 116); and, control circuity at least partially located in an interior of said housing, (see fig. 24; element 320) said control circuity including an image hardware/software module, a light hardware/software module, and a communication interface, said image hardware/software module configured to receive and/or output data that represents one or more images captured and/or recorded by said image sensor, (see fig. 25; the images captured by imaging sensor 316 may be received by an image processor 330 and data translator 332, which may process the images or pixel outputs as desired) said light hardware/software module configured to activate and/or control said one or more illuminating devices, (see par 0128; discloses imaging system 310 includes microcontroller 320, which is operable to control imaging sensor 316 and auxiliary illumination sources 318. The microcontroller 320 may receive an input signal from one or more ambient light sensors 326, which are operable to detect the ambient light levels within the exterior scene. The microcontroller may provide an active camera control and may be operable to adjust or control the imaging sensor and/or the illumination sources in response to the ambient light levels present in the exterior scene) said communication interface configured to send and/or receive data between a remote display and 1) said image hardware/software module, 2) said light hardware/software module, and/or 3) said sound hardware/software module (par 0129; discloses the image processor 330 and data translator 332 may be operable to process the images to determine if an object is present in the detected image. The data translator 332 may also receive inputs 333 pertaining to vehicle data or vehicle status data or the like. The images captured may be displayed at the display or display system 314, and/or the processed images or information derived or extracted from the processed images may be displayed at the display or display system 314);
Bingle doesn’t expressly disclose a sound-generating device, said sound-generating device configured to generate sound, said sound-generating device at least partially located on said front face of said housing; a sound hardware/software module, said sound hardware/software module configured to activate and/or control said sound-generating device;
In the same field of endeavor, Green discloses a rear viewing device allowing a driver to view behind a vehicle (see abstract); Green discloses a sound-generating device, said sound-generating device configured to generate sound; a sound hardware/software module, said sound hardware/software module configured to activate and/or control said sound-generating device (par 0031; discloses a speaker can be located on the rear panel of the vehicle or outside the vehicle to enable the driver to speak to individuals located behind the vehicle. This configuration may allow a driver to warn someone who is located behind the vehicle that the driver intends to backup the vehicle);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle to dispose a speaker on the back of the vehicle as disclosed by Green in order to allow the driver to warn someone who is located behind the vehicle that the driver intends to backup the vehicle. The modification would add a safety feature that would allow pedestrian to know the intention of the driver;
Bingle as modified by Green don’t expressly disclose said sound-generating device at least partially located on said front face of said housing;
Scalisi discloses a system to enable a person to see hear and/or talk with visitors (see par 123) where the system comprises a image sensor and a speaker housed together (see fig. 1; device 202 comprises camera 208; speaker 488);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle as modified by Green to house the speaker together with the image sensor as disclosed by Scalisi in order to prevent the need for housing the speaker in a different housing; hence minimizing cost and improving the look the device.

With respect to claim 2, Bingle as modified by Green and Scalisi further discloses wherein said mounting arrangement includes a first mounting flange on a first side of said housing and a second mounting flange on a second side of said housing, (Bingle; see fig. 3; discloses first mounting flange 12d, 14f at the top of the housing 11 and a second mounting flange 12d, 14f at the bottom of the housing 11;) said first mounting flange including one or more opening adapted to receive a bolt or screw or cord, said second mounting flange including one or more opening adapted to receive a bolt or screw or cord (Bingle; par 0081; discloses The base portions 12b and 14b may further include mounting tabs or flanges 12d, 14f, which extend outwardly from base portion 12b, 14b. Mounting tabs 12d, 14f are generally aligned with one another when the base portions are secured together and include an aperture therethrough for mounting the camera module 10 at or to the vehicle via suitable fasteners or the like (not shown); par 0004; discloses  a camera may be positioned within a protective housing, which may be closed about the camera or sensor and secured together via fasteners or screws or the like ).

With respect to claim 3, Bingle as modified by Green and Scalisi further discloses wherein said illuminating device includes first and second sets of lights, said first set of lights including a plurality of lights, said  second set of lights including a plurality of lights, at least a portion of said image sensor is located between said first and second sets of lights (Bingle; see fig. 26; discloses a first set of illumination sources 318 of one side of the lens 324 and a second set of illumination sources 318 on other side of the lens 324).

With respect to claim 4, Bingle as modified by Green and Scalisi further discloses wherein said illuminating device includes first and second sets of lights, said first set of lights including a plurality of lights, said second set of lights including a plurality of lights, at least a portion of said image sensor is located between said first and second sets of lights (Bingle; see fig. 26; discloses a first set of illumination sources 318 of one side of the lens 324 and a second set of illumination sources 318 on other side of the lens 324).

With respect to claim 7, Bingle as modified by Green and Scalisi further discloses wherein said communication interface includes a wireless transmitter and wireless receiver to wirelessly transmit data to and receive data from said remote display (Green; par 0030; discloses the connection between the camera and the video display screen can use a wireless connection);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle as modified by Green and Scalisi to connect camera with the display screen wirelessly as disclosed by Green in order to prevent the need to routing the cable between the display and the camera; further eliminating any limitation with respect to positioning of the camera system. 

With respect to claim 8, Bingle as modified by Green and Scalisi further discloses wherein said communication interface includes a wireless transmitter and wireless receiver to wirelessly transmit data to and receive data from said remote display (Green; par 0030; discloses the connection between the camera and the video display screen can use a wireless connection);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle as modified by Green and Scalisi to connect camera with the display screen wirelessly as disclosed by Green in order to prevent the need to routing the cable between the display and the camera; further eliminating any limitation with respect to positioning of the camera system. 

With respect to claim 9, Bingle discloses a backup-assisting system configured to be connected to an existing vehicle to assist in the backing up of the vehicle, (par 0070; discloses an image capture system or imaging or vision system 7 is positioned at a vehicle 8, such as at a rearward exterior portion 8a of the vehicle 8, and is operable to capture an image of a scene occurring interiorly or exteriorly of the vehicle, such as rearwardly of the vehicle, and to display the image at a display or display system 9a of the vehicle which is viewable by a driver or occupant of the vehicle) wherein said backup-assisting system comprises: a backup-assisting device comprising: a housing, said housing having a front face (see par 0071; discloses Housing 11 also includes a cover portion 20 at an end of camera housing portion 12) and a mounting arrangement, said mounting arrangement configured to facilitate in attaching said housing to a rear of the vehicle; (see fig. 3; elements 12d. 14f; par 0081; discloses the base portions 12b and 14b may further include mounting tabs or flanges 12d, 14f, which extend outwardly from base portion 12b, 14b. Mounting tabs 12d, 14f are generally aligned with one another when the base portions are secured together and include an aperture therethrough for mounting the camera module 10 at or to the vehicle via suitable fasteners or the like (not shown).) an image sensor, said image sensor configured to capture and/or record images, said image sensor at least partially located on said front face of said housing; (par 0071; discloses housing 11 of camera module 10 substantially encases a camera or image sensor or sensing device 18 (FIGS. 7, 9-11, 13A, 13B, 14A and 14B), which is operable to capture an image of the scene occurring exteriorly or interiorly of the vehicle, depending on the particular application of camera module 10. Housing 11 also includes a cover portion 20 at an end of camera housing portion 12. Cover portion 20 provides a transparent cover plate 22 which allows the image of the scene exteriorly or interiorly of the vehicle to pass therethrough and into housing 11 to camera 18 ) an illuminating device, said illuminating device configured to generate light, said illuminating device at least partially located on said front face of said housing; (par 0109; discloses  a camera housing device 110′ may house or contain an imaging device or camera 116 and an illumination source or auxiliary light 130 (FIG. 21) that is operable to direct illumination toward the field of view of the camera 116); and, control circuity at least partially located in an interior of said housing, (see fig. 24; element 320) said control circuity including an image hardware/software module, a light hardware/software module, and a communication interface, said image hardware/software module configured to receive and/or output data that represents one or more images captured and/or recorded by said image sensor, (see fig. 25; the images captured by imaging sensor 316 may be received by an image processor 330 and data translator 332, which may process the images or pixel outputs as desired) said light hardware/software module configured to activate and/or control said one or more illuminating devices, (see par 0128; discloses imaging system 310 includes microcontroller 320, which is operable to control imaging sensor 316 and auxiliary illumination sources 318. The microcontroller 320 may receive an input signal from one or more ambient light sensors 326, which are operable to detect the ambient light levels within the exterior scene. The microcontroller may provide an active camera control and may be operable to adjust or control the imaging sensor and/or the illumination sources in response to the ambient light levels present in the exterior scene) said communication interface configured to send and/or receive data between a remote display and 1) said image hardware/software module, 2) said light hardware/software module, and/or 3) said sound hardware/software module (par 0129; discloses the image processor 330 and data translator 332 may be operable to process the images to determine if an object is present in the detected image. The data translator 332 may also receive inputs 333 pertaining to vehicle data or vehicle status data or the like. The images captured may be displayed at the display or display system 314, and/or the processed images or information derived or extracted from the processed images may be displayed at the display or display system 314); and, an external device that is located remotely of said housing of said backup-assisting device, said external device including a display to display images that were captured and/or recorded by said image sensor of said backup-assisting device, said external device including communication circuitry configured to received data from and/or transmit data to said communication interface communication interface of said backup-assisting device (see fig. 1; display system 9 is positioned near the driver where the image capture system 7 is positioned at a rear of the vehicle; par 0120; discloses the images or frames captured by image capture device 316 are displayed at display 314 to assist the driver in viewing the blind spot areas, such as the rearward area immediately behind the vehicle for backing up or otherwise driving or maneuvering the vehicle; fig. 25; discloses display system connected to data translator 332 for receiving image data from image processor 330);
Bingle doesn’t expressly disclose a sound-generating device, said sound-generating device configured to generate sound, said sound-generating device at least partially located on said front face of said housing; a sound hardware/software module, said sound hardware/software module configured to activate and/or control said sound-generating device;
In the same field of endeavor, Green discloses a rear viewing device allowing a driver to view behind a vehicle (see abstract); Green discloses a sound-generating device, said sound-generating device configured to generate sound; a sound hardware/software module, said sound hardware/software module configured to activate and/or control said sound-generating device (par 0031; discloses a speaker can be located on the rear panel of the vehicle or outside the vehicle to enable the driver to speak to individuals located behind the vehicle. This configuration may allow a driver to warn someone who is located behind the vehicle that the driver intends to backup the vehicle);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle to dispose a speaker on the back of the vehicle as disclosed by Green in order to allow the driver to warn someone who is located behind the vehicle that the driver intends to backup the vehicle. The modification would add a safety feature that would allow pedestrian to know the intention of the driver;
Bingle as modified by Green don’t expressly disclose said sound-generating device at least partially located on said front face of said housing;
Scalisi discloses a system to enable a person to see hear and/or talk with visitors (see par 123) where the system comprises a image sensor and a speaker housed together (see fig. 1; device 202 comprises camera 208; speaker 488);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle as modified by Green to house the speaker together with the image sensor as disclosed by Scalisi in order to prevent the need for housing the speaker in a different housing; hence minimizing cost and improving the look the device.

With respect to claim 10, Bingle as modified by Green and Scalisi further discloses wherein said external device is a device selected from the group consisting of a smart phone, a tablet, a laptop computer, an integrated display in the front dashboard of the vehicle, and a free standing display (Bingle; par 0076; discloses the image captured by the camera may be displayed at a display screen or the like positioned within the cabin of the vehicle, such as at an interior rearview mirror assembly).

With respect to claim 11, Bingle as modified by Green and Scalisi further discloses wherein said mounting arrangement includes a first mounting flange on a first side of said housing and a second mounting flange on a second side of said housing, (Bingle; see fig. 3; discloses first mounting flange 12d, 14f at the top of the housing 11 and a second mounting flange 12d, 14f at the bottom of the housing 11;) said first mounting flange including one or more opening adapted to receive a bolt or screw or cord, said second mounting flange including one or more opening adapted to receive a bolt or screw or cord (Bingle; par 0081; discloses The base portions 12b and 14b may further include mounting tabs or flanges 12d, 14f, which extend outwardly from base portion 12b, 14b. Mounting tabs 12d, 14f are generally aligned with one another when the base portions are secured together and include an aperture therethrough for mounting the camera module 10 at or to the vehicle via suitable fasteners or the like (not shown); par 0004; discloses  a camera may be positioned within a protective housing, which may be closed about the camera or sensor and secured together via fasteners or screws or the like ).

With respect to claim 12, Bingle as modified by Green and Scalisi further discloses wherein said illuminating device includes first and second sets of lights, said first set of lights including a plurality of lights, said second set of lights including a plurality of lights, at least a portion of said image sensor is located between said first and second sets of lights (Bingle; see fig. 26; discloses a first set of illumination sources 318 of one side of the lens 324 and a second set of illumination sources 318 on other side of the lens 324).

With respect to claim 13, Bingle as modified by Green and Scalisi further discloses wherein each of said communication interface and said external device include a separate wireless transmitter and wireless receiver to wirelessly transmit data to and receive data from said external device and said backup-assisting device (Green; par 0030; discloses the connection between the camera and the video display screen can use a wireless connection);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle as modified by Green and Scalisi to connect camera with the display screen wirelessly as disclosed by Green in order to prevent the need to routing the cable between the display and the camera; further eliminating any limitation with respect to positioning of the camera system. 

With respect to claim 14, Bingle as modified by Green and Scalisi further discloses wherein said control circuity of said backup-assisting device is in communication with circuity of the vehicle so that said control circuity of said backup-assisting device is able to detect when said vehicle is moving in a reverse direction and/or has shifted into reverse gear, and wherein said control circuity of said backup- assisting device is configured to activate said image sensor, said illuminating device, and/or said sound-generating device when said control circuity of said backup-assisting device detects said vehicle moving in the reverse direction and/or has shifted into reverse gear (Bingle; par 0121; discloses The imaging system may be operable to captures images of the scene immediately rearward of the vehicle to assist the driver of the vehicle in backing up or maneuvering the vehicle in reverse. The backup assist system may be operable in response to the reverse gear of the vehicle being selected).

With respect to claim 15, Bingle discloses a method for assisting a user of a vehicle in the backing up of said vehicle, (par 0070; discloses an image capture system or imaging or vision system 7 is positioned at a vehicle 8, such as at a rearward exterior portion 8a of the vehicle 8, and is operable to capture an image of a scene occurring interiorly or exteriorly of the vehicle, such as rearwardly of the vehicle, and to display the image at a display or display system 9a of the vehicle which is viewable by a driver or occupant of the vehicle) said method comprises: providing said vehicle, said vehicle having a rear portion providing a backup-assisting device, (see fig. 1; discloses imaging system 7 positioned at the rearward of the vehicle 8) said backup-assisting device comprising: a housing, said housing having a front face(see par 0071; discloses Housing 11 also includes a cover portion 20 at an end of camera housing portion 12) and a mounting arrangement, said mounting arrangement configured to facilitate in attaching said housing to a rear of the vehicle; (see fig. 3; elements 12d. 14f; par 0081; discloses the base portions 12b and 14b may further include mounting tabs or flanges 12d, 14f, which extend outwardly from base portion 12b, 14b. Mounting tabs 12d, 14f are generally aligned with one another when the base portions are secured together and include an aperture therethrough for mounting the camera module 10 at or to the vehicle via suitable fasteners or the like (not shown).) an image sensor, said image sensor configured to capture and/or record images, said image sensor at least partially located on said front face of said housing; (par 0071; discloses housing 11 of camera module 10 substantially encases a camera or image sensor or sensing device 18 (FIGS. 7, 9-11, 13A, 13B, 14A and 14B), which is operable to capture an image of the scene occurring exteriorly or interiorly of the vehicle, depending on the particular application of camera module 10. Housing 11 also includes a cover portion 20 at an end of camera housing portion 12. Cover portion 20 provides a transparent cover plate 22 which allows the image of the scene exteriorly or interiorly of the vehicle to pass therethrough and into housing 11 to camera 18 ) an illuminating device, said illuminating device configured to generate light, said illuminating device at least partially located on said front face of said housing; (par 0109; discloses  a camera housing device 110′ may house or contain an imaging device or camera 116 and an illumination source or auxiliary light 130 (FIG. 21) that is operable to direct illumination toward the field of view of the camera 116); and, control circuity at least partially located in an interior of said housing, (see fig. 24; element 320) said control circuity including an image hardware/software module, a light hardware/software module, and a communication interface, said image hardware/software module configured to receive and/or output data that represents one or more images captured and/or recorded by said image sensor, (see fig. 25; the images captured by imaging sensor 316 may be received by an image processor 330 and data translator 332, which may process the images or pixel outputs as desired) said light hardware/software module configured to activate and/or control said one or more illuminating devices, (see par 0128; discloses imaging system 310 includes microcontroller 320, which is operable to control imaging sensor 316 and auxiliary illumination sources 318. The microcontroller 320 may receive an input signal from one or more ambient light sensors 326, which are operable to detect the ambient light levels within the exterior scene. The microcontroller may provide an active camera control and may be operable to adjust or control the imaging sensor and/or the illumination sources in response to the ambient light levels present in the exterior scene) said communication interface configured to send and/or receive data between a remote display and 1) said image hardware/software module, 2) said light hardware/software module, and/or 3) said sound hardware/software module (par 0129; discloses the image processor 330 and data translator 332 may be operable to process the images to determine if an object is present in the detected image. The data translator 332 may also receive inputs 333 pertaining to vehicle data or vehicle status data or the like. The images captured may be displayed at the display or display system 314, and/or the processed images or information derived or extracted from the processed images may be displayed at the display or display system 314); and, an external device that is located remotely of said housing of said backup-assisting device, said external device including a display to display images that were captured and/or recorded by said image sensor of said backup-assisting device, said external device including communication circuitry configured to received data from and/or transmit data to said communication interface communication interface of said backup-assisting device (see fig. 1; display system 9 is positioned near the driver where the image capture system 7 is positioned at a rear of the vehicle; par 0120; discloses the images or frames captured by image capture device 316 are displayed at display 314 to assist the driver in viewing the blind spot areas, such as the rearward area immediately behind the vehicle for backing up or otherwise driving or maneuvering the vehicle; fig. 25; discloses display system connected to data translator 332 for receiving image data from image processor 330);
 connecting said housing of said backup-assisting device to said rear portion of said vehicle; (see fig. 1; discloses imaging system 7 positioned at the rear of the vehicle 8) activating said backup-assisting device prior to, during, or after said vehicle is moving in the reverse direction or has shifted into reverse gear, (par 0121; discloses The imaging system may be operable to captures images of the scene immediately rearward of the vehicle to assist the driver of the vehicle in backing up or maneuvering the vehicle in reverse. The backup assist system may be operable in response to the reverse gear of the vehicle being selected) said activating said backup-assisting device causing a) activation of said image sensor, and optional activation of said illuminating device and/or said sound-generating device,(par 0128; discloses  imaging system 310 includes microcontroller 320, which is operable to control imaging sensor 316 and auxiliary illumination sources 318) and b) transmission of data from said image sensor to said external device; and, displaying images on said display of said external device that are viewable in real-time by a user of said vehicle after said step of activating said backup-assisting device while said user is operating said vehicle (par 0129; discloses the images captured may be displayed at the display or display system 314, and/or the processed images or information derived or extracted from the processed images may be displayed at the display or display system 314);
Bingle doesn’t expressly disclose a sound-generating device, said sound-generating device configured to generate sound, said sound-generating device at least partially located on said front face of said housing; a sound hardware/software module, said sound hardware/software module configured to activate and/or control said sound-generating device;
In the same field of endeavor, Green discloses a rear viewing device allowing a driver to view behind a vehicle (see abstract); Green discloses a sound-generating device, said sound-generating device configured to generate sound; a sound hardware/software module, said sound hardware/software module configured to activate and/or control said sound-generating device (par 0031; discloses a speaker can be located on the rear panel of the vehicle or outside the vehicle to enable the driver to speak to individuals located behind the vehicle. This configuration may allow a driver to warn someone who is located behind the vehicle that the driver intends to backup the vehicle);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle to dispose a speaker on the back of the vehicle as disclosed by Green in order to allow the driver to warn someone who is located behind the vehicle that the driver intends to backup the vehicle. The modification would add a safety feature that would allow pedestrian to know the intention of the driver;
Bingle as modified by Green don’t expressly disclose said sound-generating device at least partially located on said front face of said housing;
Scalisi discloses a system to enable a person to see hear and/or talk with visitors (see par 123) where the system comprises a image sensor and a speaker housed together (see fig. 1; device 202 comprises camera 208; speaker 488);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle as modified by Green to house the speaker together with the image sensor as disclosed by Scalisi in order to prevent the need for housing the speaker in a different housing; hence minimizing cost and improving the look the device.

With respect to claim 16, Bingle as modified by Green and Scalisi further discloses wherein said external device is a device selected from the group consisting of a smart phone, a tablet, a laptop computer, an integrated display in the front dashboard of the vehicle, and a free standing display (Bingle; par 0076; discloses the image captured by the camera may be displayed at a display screen or the like positioned within the cabin of the vehicle, such as at an interior rearview mirror assembly).


With respect to claim 17, Bingle as modified by Green and Scalisi further discloses wherein said illuminating device includes first and second sets of lights, said first set of lights including a plurality of lights, said second set of lights including a plurality of lights, at least a portion of said image sensor is located between said first and second sets of lights (Bingle; see fig. 26; discloses a first set of illumination sources 318 of one side of the lens 324 and a second set of illumination sources 318 on other side of the lens 324).

With respect to claim 18, Bingle as modified by Green and Scalisi further discloses wherein each of said communication interface and said external device include a separate wireless transmitter and wireless receiver to wirelessly transmit data to and receive data from said external device and said backup-assisting device (Green; par 0030; discloses the connection between the camera and the video display screen can use a wireless connection);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle as modified by Green and Scalisi to connect camera with the display screen wirelessly as disclosed by Green in order to prevent the need to routing the cable between the display and the camera; further eliminating any limitation with respect to positioning of the camera system. 

With respect to claim 19, Bingle as modified by Green and Scalisi further discloses wherein said control circuity of said backup-assisting device is in communication with control circuity of the vehicle so that said control circuity of said backup-assisting device is able to detect when said vehicle is moving in a reverse direction and/or has shifted into reverse gear, and wherein said control circuity of said backup- assisting device is configured to activate said image sensor, said illuminating device, and/or said sound-generating device when said control circuity of said backup-assisting device detects said vehicle moving in the reverse direction and/or has shifted into reverse gear (Bingle; par 0121; discloses The imaging system may be operable to captures images of the scene immediately rearward of the vehicle to assist the driver of the vehicle in backing up or maneuvering the vehicle in reverse. The backup assist system may be operable in response to the reverse gear of the vehicle being selected).

With respect to claim 20, Bingle as modified by Green and Scalisi further discloses wherein said external device includes a microphone to enable said user to speak into said microphone and to broadcast such speech through said sound-generating device of said backup-assisting device (Green; discloses par 0031; discloses In order to enhance communications with the rear of the vehicle, a speaker can be included near the video display screen and a microphone may be located on the rear panel of the vehicle to assist the driver in hearing sounds behind the vehicle. For example, if a child is walking or playing behind the vehicle, then the driver is more likely to hear those sounds using the microphone which helps avoid accidents. In a similar manner, a microphone can be associated with the video display screen. Then a speaker can be located on the rear panel of the vehicle or outside the vehicle to enable the driver to speak to individuals located behind the vehicle. This configuration may allow a driver to warn someone who is located behind the vehicle that the driver intends to backup the vehicle. If desired, these speakers and microphones may be activated only when backing up takes place);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle as modified by Green and Scalisi to dispose the microphone near the driver and speaker at the back of the vehicle as disclosed by Green in order to allow the driver the speak into the microphone such that someone behind the vehicle is able to hear the warning form the driver.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al (US Pub 2016/0200264) in view of Green et al (US Pub 2005/0128294), Scalisi et al (US Pub 2018/0343141) and Yang (US Pub 2016/0345448).

With respect to claim 5, Bingle as modified by Green and Scalisi further discloses powering some elements via a battery source (see par 0009);
Bingle as modified by Green and Scalisi don’t expressly disclose wherein said housing includes a removable back panel, said removable back panel providing access to a battery compartment in an interior of said housing;
Yang discloses a electronic device comprising a housing for circuit boards, batteries, etc. (see par 0017) where said housing includes a removable back panel, said removable back panel providing access to a battery compartment in an interior of said housing (see fig. 1; cover 20; par 0016; discloses a removable cover fastening apparatus for electronic devices in accordance with the present invention comprises a housing 10, a removable cover 20, and a fastening element 30. Par 0004; discloses A removable cover is detachably mounted on the housing of the conventional electronic device, and the position of the removable cover is corresponding to a position of the batteries or the consumable parts. );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle as modified by Green and Scalisi to form a compartment that houses battery and include a removable cover that allows access to the battery as disclosed by Yang in order to allow user to easily replace the batteries when needed. 

With respect to claim 6, Bingle as modified by Green and Scalisi further discloses powering some elements via a battery source (see par 0009);
Bingle as modified by Green and Scalisi don’t expressly disclose wherein said housing includes a removable back panel, said removable back panel providing access to a battery compartment in an interior of said housing;
Yang discloses a electronic device comprising a housing for circuit boards, batteries, etc. (see par 0017) where said housing includes a removable back panel, said removable back panel providing access to a battery compartment in an interior of said housing (see fig. 1; cover 20; par 0016; discloses a removable cover fastening apparatus for electronic devices in accordance with the present invention comprises a housing 10, a removable cover 20, and a fastening element 30. Par 0004; discloses A removable cover is detachably mounted on the housing of the conventional electronic device, and the position of the removable cover is corresponding to a position of the batteries or the consumable parts. );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bingle as modified by Green and Scalisi to form a compartment that houses battery and include a removable cover that allows access to the battery as disclosed by Yang in order to allow user to easily replace the batteries when needed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624                                                                                                                                                                                             
/MICHAEL A FARAGALLA/            Primary Examiner, Art Unit 2624                                                                                                                                                                                            	05/21/2022